DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Invention I encompassed by claims 1-8 in the reply filed on 10/04/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et al. (US 2018/0048223).
Regarding claim 1, Pei discloses a circuit [e.g. fig. 4 (or fig. 9 with corresponding matched elements)] for reducing common mode electromagnetic interference (EMI) [see paras. 0003, 0123], the circuit comprising: a first high-pass filter [e.g. one of 5 left most capacitors and the two right most capacitor] having a first alternating current (AC) input [e.g. the input coupled to L/N/PE line] and a first output; a second high-pass filter [e.g. another one of 5 left most capacitors and the two right most capacitor] having a second AC input [e.g. the input coupled to PE/L/N line] and a second output, the second output coupled to the first output; an amplifier [e.g. the left most amplifier] having an amplifier input [e.g. the top/bottom input (or the top input)] and an amplifier output, the amplifier input coupled to the first and second outputs; and a capacitor [e.g. the capacitor located between L line and N line on the left/the capacitor right under the capacitor located between L line and N line on the left/the third capacitor from the left] coupled between the amplifier output and at least one of the first or second AC inputs.
Regarding claim 2, Pei discloses the circuit of claim 1, wherein the first high-pass filter is a first two-stage high-pass filter, and the second high-pass filter is a second two-stage high-pass filter [considered stage can be in series or parallel].

Regarding claim 3, Pei discloses the circuit of claim 1, wherein the amplifier is an inverting amplifier.
Regarding claim 4, Pei discloses the circuit of claim 1, wherein the capacitor is a first capacitor coupled between the amplifier output and the first AC input [e.g. the third capacitor from the left], and the circuit further comprises a second capacitor [the capacitor located between L line and N line on the left/the capacitor right under the capacitor located between L line and N line on the left] coupled between the amplifier output and the second AC input.

Regarding claim 5, Pei discloses the circuit of claim 1, wherein the capacitor [e.g. the third capacitor from the left] is coupled between the amplifier output and only one of the first or second AC inputs.

Regarding claim 6, Pei discloses the circuit of claim 1, further comprising a third high-pass filter having a third AC input and a third output, in which: the third output is coupled to the first and second outputs; the first high-pass filter is configured to receive a first alternating current (AC) voltage at the first AC input; the second high-pass filter is configured to receive a second AC voltage at the second AC input; the third high-pass filter is configured to receive a third AC voltage at the third AC input; and the third AC voltage is phase shifted with respect to the first and second AC voltages [see Phase A, B and C for 3 phases fig. 9].

Regarding claim 7, Pei discloses the circuit of claim 1, wherein: the first high-pass filter is configured to receive a first AC voltage at the first AC input referenced to a ground terminal; the second high-pass filter is configured to receive a second AC voltage at the second AC input referenced to the ground terminal; and the amplifier has a supply voltage input referenced to the ground terminal [see fig. 4/9].

Regarding claim 8, Pei discloses the circuit of claim 1, further comprising: a first resistor coupled between the first output and the amplifier input; and a second resistor coupled between the second output and the amplifier input [see resistors around the left most amplifier in fig. 4/9].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842